DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Receipt of Remarks/Amendments filed on 05/10/2022 is acknowledged. Claims 1-2, 4, 6, 13, 15 and 16 are amended. Claims 5, 8, and 18 are cancelled. Claims 1-4, 6-7, 9-17, 19-20 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Nucleotide and/or Amino Acid Sequence Disclosures
	This Application meets the Sequence requirements as set forth in CFR 1.821.

Modified Rejection as Necessitated by the Amendment filed on 05/10/2022

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant Claims
Applicant claims a pigment stabilizer comprising: a peptide having a sequence of Pro-Lys-Glu-Lys; sutilain, and alpha arbutin; 1, wherein the α-arbutin derived from a plant within the Arctostaphylos  genus  A. uva-ursi; 1, wherein the peptide is present at a concentration between 0.25 wt.% - 5 wt.% and the alpha arbutin is present at a concentration between 2 wt. % - 8 wt. %; further comprising sutilains at 0.25-2% wt.; further comprising aspergillus ferment; further comprising mitracarpus scaber extract; further comprising  beta-carotene and hydrolyzed yeast extract, chondrus crispus extract, aloe barbadensis extract, citrus unshiu peel extract, glycerrhiza glabra extract, ascorbyl methylsilanol pectinate, bambusa vulgaris extract, mushroom extract or combinations thereof.
	Applicant also claims a method of stabilizing the pigment of a subject’s skin by topically administering the pigment stabilizer above.
Applicant also claims a pigment stabilizer comprising PKEK and sutilains; wherein the peptide is present at a concentration between 0.25 wt.% - 5 wt.% and the alpha arbutin derived from a plant within the Arctostaphylos  genus  A. uva-ursi; further comprising aspergillus ferment; further comprising mitracarpus scaber extract; further comprising  beta-carotene and hydrolyzed yeast extract, chondrus crispus extract, aloe barbadensis extract, citrus unshiu peel extract, glycerrhiza glabra extract, ascorbyl methylsilanol pectinate, bambusa vulgaris extract, mushroom extract or combinations thereof.

Claims 1-4, 6-7, 9-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farwick et al. (US 2012/0244094A1), hereinafter Farwick, in view of Neis et al. (US 2006/0188559 A1), and in view of Zaveri, C. (US 5,958,437), as evidenced by Britannica (Bearberry in Britannica, 2016).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Farwick relates the invention pertaining to the use of tetrapeptide PKEK for brightening human skin, bleaching pigmented spots, and/or leveling skin coloration irregularities, which reads on the intended use as pigment stabilization of the instant claim set (Abstract). Farwick teaches a method for treating human skin by applying an effective amount of a tetrapeptide PKEK or a derivative thereof to said human skin at least once per day to reduce or even eliminate said at least one undesired skin pigmentation (Claim 1). Farwick expressly teaches a body lotion comprising 0.001% PKEK and 2% arbutin (p. 5, L. Col., 1st Example composition). Because Farwick teaches a lotion composition, the art necessarily teaches topical administration. Therefore, Farwick renders obvious the arbutin and PKEK limitations in Claims 1 and 11.
Regarding Claim 4, Farwick expressly teaches a body lotion comprising 0.001% PKEK and 2% arbutin (p. 5, L. Col., 1st Example composition), which renders the concentration of arbutin obvious.  Farwick generally teaches the effective amount of PKEK to be from 0.00001-1 % wt of the total formulation, which overlaps with the amount of PKEK in Claims 4 and 12.
Farwick teaches the skin-lightening effect of various plant extracts including licorice extract, mulberry tree extract, or bearberry [0009]. Bearberry is a plant with the scientific name of Arctostaphylos uva-ursi as evidenced by Britannica. In addition to expressly teaching PKEK with arbutin, Farwick exemplifies two different cream compositions comprising PKEK with Glycyrrhiza glabra (licorice) extract at 0.1% (p. 4, L. Col, last example; p. 4, R. Col., middle), which renders Claim 9 and 19 obvious.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
While Farwick teaches arbutin, it does not expressly teach α-arbutin. However, Farwick recognizes arbutin and arbutin derivatives as components suitable for skin lightening formulations ([0023], [0030]).
Farwick does not expressly teach the combination of PKEK and α-arbutin with Glycyrrhiza glabra (licorice) extract. 
Neis is in the same field of endeavor and teaches α-arbutin and bearberry extract inhibit tyrosine, which is useful in skin lightening (Abstract; Fig. 3).  Neis teaches a serum comprised of α-arbutin 0.01-6.0% w/w (more preferably 1-4% w/w) plus bearberry extract 0.01% w/w (most preferably 1-3% w/w) admixed with polyolprepolymer [0026]. Thus, the amount of α-arbutin overlaps with the amount instantly claimed in Claim 4. 
Farwick does not teach sutilains and its amounts, aspergillus ferment, mitracarpus scaber extract, and beta-carotene and/or hydrolyzed yeast extract instantly claimed. However, Farwick contemplates additional components including emollients, cosmetic ingredients, etc. ([0038]-[0060]).
	Zaveri is in the same dermatological field and teaches a dermatological healing kit having a pigment stabilizer component containing a mixture of glycerine, butylene glycol, bearberry extract, and mitracarpe extract, which reads on the element of mitracarpus scaber.   Bearberry is a plant with the scientific name of Arctostaphylos uva-ursi as evidenced by Britannica. Thus, Zaveri renders obvious Claims 2-3. Zaveri teaches a most suitable composition comprising (i) about 7.76% of a mixture of glycerin, butylidene glycol, bearberry extract, and mitracarpus extract (Etioline); (ii) about 0.68% of magnesium ascorbyl phosphate (magnesium-L-ascorbyl-2-phosphate); (iii) about 0.68% of tricholoma matsutake (Singer) extract; (iv) about 6.76% of a mixture of dithiaoctanediol, gluconic acid, sutilains, and beta carotene; (v) about 6.76% of a mixture of lecithin, and bearberry extract (arbusomes); (vi) about 6.76% of ascorbyl methylsilanol pectinate (ascorbosilane C); (vii) about 33.78% of an aqueous solution of lactobacillus/algae extract ferment (sea acid); (viii) about 17.2% of aloe barbadensis gel (aloe-vera 1-1 FA); (ix) about 6.76% of a mixture of licorice extract, aspergillus ferment, and ethoxy-diglycol (gatuline whitening); (x) about 6.76% of aqueous glycolic acid (glycolic acid 70%); (xi) about 3.05% of a mixture of lecithin and xanthan gum (tensami 1/05); (xii) about 1.7% of licorice extract (licorice PT-40); and (xiii) about 1.35% kojic acid (Col. 2 line 57 to Col. 3, line 9; Claims 7-8). 
Thus, Claims 1, 6-7, 9-10, 14-17, and 19-20 have been rendered obvious.
	Regarding Claim 13, Zaveri expressly teaches sutilains at 1.39% wt of the composition (Table from bottom of Col. 6 to top of Col. 7). 
Thus, Zaveri renders elements of Claims 1, 2-3, 7, 10, 12-17, and 19-20 obvious. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Farwick already comprehends the skin-lightening effect of various plant extracts including arbutin, bearberry and licorice extracts, and has exemplified the inclusion of extracts in compositions comprising PKEK. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the licorice in the composition comprising PKEK and arbutin. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. In the instant case, Farwick’s combination of PKEK and arbutin are disclosed, and are being combined with Glycyrrhiza glabra (licorice) extract, another skin whitening agent which Farwick discloses, to form another skin lightening composition.
With regards to α-arbutin, Farwick recognizes that arbutin derivatives also exhibit skin whitening properties. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the arbutin and its derivatives, including α-arbutin, in a composition comprising PKEK and/or licorice and bearberry extract per the teachings of Farwick and Neis. A skilled artisan would use α-arbutin as the arbutin derivative, as part of the bearberry extract, to use in a skin whitening formulation comprising the bearberry extract because Neis has taught its potency and synergism in inhibiting tyrosinase, which is useful for skin lightening. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element, i.e. arbutin, for another, i.e. α-arbutin, yields predictable results to one of ordinary skill in the art. See MPEP 2143. Additionally, one would have been motivated to do so because Neis has specifically taught the combination of α-arbutin with bearberry extract in synergism and active for skin lightening.
	Regarding the sutilains requirement in Claims 12-17 and 19-20, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zaveri with that of Farwick and Neis and add the sutilains, aspergillus niger, mitracarpus saber, beta-carotene and yeast extract in the composition of Farwick and Neis with reasonable expectation of success. One would have been motivated to do so because the arts are in the same field of endeavor and Zaveri has taught a most suitable composition of pigment stabilizer for treating damaged and discolorations of skin that comprise bearberry extract, sutilains, beta carotene, aloe barbadensis, licorice extract, aspergillus ferment, which is compatible with the compositions of Farwick that comprises PKEK and extracts for bleaching and leveling skin coloration. Because Farwick comprehends inclusion of other active compounds in its composition, and Zaveri’s components are all compatible for Farwick’s intended use, this is a situation where elements of references are combined in a predictable manner so that the elements retain their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
With regards to the exact amount of sutilains in Claims 6 and 13, while the exact weight % is not disclosed by Zaveri, it is generally noted that differences in amount do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of 0.25-2% sutilains in the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amount. NOTE: MPEP 2144.05.
	
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant states that the 103 rejection over Farwick in view of Neis is moot because the amended claim incorporates limitations from previous Claim 5.  
The Examiner directs the Applicant to the modified rejection above as necessitated by the amendment. 
Applicant traverses the 103 rejection over Farwick, Neis, and Zaveri. Applicant argues that sutilains contain proteolytic enzymes which cleave peptide bonds, citing paragraph [0022] of the specification, and that a skilled artisan would expect the sutilains to break down the peptide and change its function/activity. 
The Examiner finds this argument unpersuasive. As evidenced by the disclosure, paragraph [0022], sutilains are serine proteases, and Farwick, the primary art being modified by secondary art Zaveri, teaches PKEK, which does not contain serine amino acids. A skilled artisan would know that serine proteases will not affect PKEK peptides.  Furthermore, there are references in the field that cite the inclusion of sutilain in the presence of peptide in skin compositions. For example, David et al. WO 2010056922 A2 incorporates sutilain, which it teaches as a penetration enhancer, in skin compositions to assist in delivering biologically active agents across the skin (Abstract; {0005], [0007], [0010], [0054; Claims 16 and 29]). David also teaches inclusion of peptides which bind, for instance to botulinum neurotoxin moieties ([0009], [0042]-[0046]; [0052]).  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1-4, 6-7, 9-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of Zaveri, C. 5,958,437, hereinafter ‘437, in view of Farwick and Neis, as evidenced by Britannica, and in further view of Mamobolo et al. (Skin Hydroquinone Levels after Application of Gels Containing Bearberry Extract (Uva-ursi), Alpha-Arbutin and Beta-Arbutin"), hereinafter Mamobolo.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to a pigment stabilizer comprising PKEK and α-arbutin, partially derived Arctostaphylos genus  A. uva-ursi; PKEK is at a concentration between 0.25 wt.% - 5 wt.% and the α-arbutin is at a concentration between 2 wt. % - 8 wt. %; further comprising sutilains at 0.25-2% wt.; further comprising aspergillus ferment; further comprising mitracarpus scaber extract; further comprising  beta-carotene and hydrolyzed yeast extract, chondrus crispus extract, aloe barbadensis extract, citrus unshiu peel extract, glycerrhiza glabra extract, ascorbyl methylsilanol pectinate, bambusa vulgaris extract, mushroom extract or combinations thereof. Applicant also claims a method of stabilizing the pigment of a subject’s skin by topically administering the pigment stabilizer above. Applicant further claims a pigment stabilizer comprising PKEK and sutilains; wherein the peptide is present at a concentration between 0.25 wt.% - 5 wt.% and the alpha arbutin derived from a plant within the Arctostaphylos  genus  A. uva-ursi; further comprising aspergillus ferment; further comprising mitracarpus scaber extract; further comprising  beta-carotene and hydrolyzed yeast extract, chondrus crispus extract, aloe barbadensis extract, citrus unshiu peel extract, glycerrhiza glabra extract, ascorbyl methylsilanol pectinate, bambusa vulgaris extract, mushroom extract or combinations thereof.
The conflicting claims of ‘437 are directed to a pigment stabilizer comprising glycerine, butylene glycol, bearberry extract, mitracarpus extract, magnesium ascorbyl phosphate, tricholoma matsutake extract, further comprising from about 5% to about 10% of a mixture of dithiaoctanediol, gluconic acid, sutilains, and beta carotene; further comprising aloe barbadensis, licorice extract, aspergillus ferment, yeast extract.
Both the instant and conflicting claims are directed to pigment stabilizers. The instant and conflicting claims differ in that the instant claims recite a requirement for PKEK, and is also directed to a method of stabilizing the pigment of a subject’s skin. The instant claim recites the species α-arbutin, while ‘437 recites bearberry extract.
The deficiencies of ‘437 are cured by Farwick and Neis as evidenced by Britannica. The teachings of Farwick been described in the 103 rejection above and summarized herein. Farwick relates the invention pertaining to the use of tetrapeptide PKEK for brightening human skin and teaches a method for treating human skin by applying an effective amount of a tetrapeptide PKEK or a derivative thereof to human skin (Claim 1). Farwick expressly teaches a body lotion comprising 0.001% PKEK and 2% arbutin (p. 5, L. Col., 1st Example composition), which necessarily teaches topical administration and renders the concentration of arbutin obvious.  Farwick generally teaches the effective amount of PKEK to be from 0.00001-1 % wt of the total formulation, which overlaps with the amount of PKEK instantly claimed. Farwick exemplifies two different cream compositions comprising PKEK with Glycyrrhiza glabra (licorice) extract at 0.1% (p. 4, L. Col, last example; p. 4, R. Col., middle), which renders Claim 9 and 19 obvious. Neis is in the same field of endeavor and teaches α-arbutin and bearberry extract as useful in skin lightening (Abstract; Fig. 3).  Neis teaches a serum comprised of alpha arbutin 0.01-6.0% w/w (more preferably 1-4% w/w) plus bearberry extract 0.01% w/w (most preferably 1-3% w/w) admixed with polyolprepolymer [0026]. Thus, the amount of α-arbutin overlaps with the amount instantly claimed in Claim 4. Bearberry is a plant with the scientific name of Arctostaphylos  uva-ursi as evidenced by Britannica. 
Similar to Neis, Farwick recognizes the skin lightening effects of bearberry extract [0009].  While Nair does not expressly recite that α-arbutin is derived from bearberry, this is indeed the case, as taught by Mamabolo. Mamabolo teaches bearberry extract and its related actives, alpha- arbutin and beta-arbutin are useful alternatives to hydroquinone as skin lighteners (Abstract). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘437 with that of Farwick, Mamabolo, and Neis and add PKEK to the composition of ‘437 comprising bearberry extract that has actives α- and β-arbutin, sutilains, aspergillus niger, mitracarpus saber, beta-carotene and yeast extract with reasonable expectation of success. One would have been motivated to do so because the arts are in the same field of endeavor as ‘437, which teaches suitable composition of pigment stabilizer for treating damaged and discolorations of skin that comprise bearberry extract, sutilains, beta carotene, aloe barbadensis, licorice extract, aspergillus ferment; Mamabolo teaches bearberry extracts and actives α- and β-arbutin to have skin lightening properties; Farwick’s pigment stabilizer composition comprises PKEK and extracts for bleaching and leveling skin coloration. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
With regards to the exact amount of sutilains in Claims 6 and 13, while the exact weight % is not disclosed by ‘437, it is generally noted that differences in amount do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of 0.25-2% sutilains in the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amount. NOTE: MPEP 2144.05.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1-20 of the instant application and Claims 1-16 of patented ‘437 are obvious variants and are not patentability distinct. 
Response to Arguments:
Applicant traverses the ODP rejection over Zaveri 5,958,437, in view of Farwick, Neis and Mamobolo. Applicant argues, as above, that the prior art does not provide a rationale for why one of skill in the art would choose to combine a proteolytic enzyme with a peptide. 
This argument has already been addressed in the 103 rejection above.  The argument is not persuasive and the ODP rejection stands.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616